DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 37-39 and 41-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28, 29, 31-33 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axel (U.S. Patent No. 2,685,380).
Regarding Claim 28, Axel discloses a drink container J (figure 1), comprising: a container body having an upper inner body portion defining an interior fluid passageway with an upper end opening and a stop positioned within the fluid passageway (figure 1); and a lid S (figure 1) sized to permit insertion into and removal from the fluid passageway through the upper end opening, the lid having: an upper seal carrier 13 (figure 1) sized to engage and be supported by the stop when the lid is inserted into the fluid passageway; a lower seal carrier 14 (Figure 1) sized to pass by the stop as the lid 
Regarding Claim 29, Axel disclose a drink container J (figure 1), comprising: a container body having an inner body portion defining an interior fluid passageway with an upper end opening (figure 1); and a lid S (Figure 1) sized to permit insertion into and removal from the fluid passageway through the upper end opening, the lid having: an upper seal carrier 13 (figure 1) positioned within the fluid passageway; a lower seal carrier 14 (figure 1) positioned within the fluid passageway and axially movable within the fluid passageway, the lower seal carrier being positioned below the upper seal carrier (figure 1); a seal 9 (Figure 1) having a flexible perimeter seal wall (Figure 1 and 2), the seal having an upper end portion attached to the upper seal carrier and a lower end portion attached to the lower seal carrier (Figure 1); a lifter member 17 (figure 1) attached to the lower seal carrier; and a cam member 20 (figure 3) operatively connected to the lifter member, the cam member having first and second cams (figure 3), the cam member being movable to first, second and third operational positions (Figure 1 and 2 and between the two positions), as the cam member is moved to the first operational position, the first cam engages the upper seal carrier and lifts the lifting member upward to move the lower seal carrier upward to a first position 394811-3240-3065v.1 0069311-305US0below the upper seal carrier and sufficiently flexes the perimeter seal wall that the perimeter seal 
Regarding Claim 31, Axel discloses the cam member includes a handle portion (upper portion of 20 figure 1) positioned above the upper seal carrier and at the upper end opening of the container body, the handle portion being movable by a user to move the cam member between the first, second and third operational positions (figure 1 and 2).
Regarding Claim 32, Axel discloses the handle portion is rotatably attached to a lifter member upper end portion and rotatable relative to the lifter member upper end portion, the handle portion being rotatable in a first rotational direction to move the handle portion to a first rotational position whereat the cam member is in the first operational position and rotatable in a second rotational direction opposite the first rotational direction to move the handle portion to a second rotational position whereat the cam member is in the second operational position (Figure 1 and 2).
Regarding Claim 33, Axel discloses the handle portion is rotatable to move the handle portion to a third rotational position located between the first and second rotational positions and whereat the cam member is in the third operational position (figure 1 and 2).
Regarding Claim 40, Axel discloses a lid S (Figure 1) for use with a drink container body having an interior fluid passageway with an upper end opening and a stop positioned within the fluid passageway (Figure 1), comprising: 434811-3240-3065v.1 0069311-305US0an upper seal carrier 13 (Figure 1) sized to engage and be supported by the stop when the lid is inserted into the fluid passageway through the upper end opening; a lower seal carrier 14 (figure 1) sized to pass by the stop as the lid is inserted into the fluid passageway through the upper end opening and be positioned below the upper seal carrier (figure 1); a seal 9 (figure 1) having a flexible perimeter seal wall with an interior space located within the perimeter seal wall (figure 1 and 2), the seal having an upper end portion attached to the upper seal carrier and a lower end portion attached to the lower seal carrier (Figure 1); a lifter member 17 (figure 1) operatively connected to the lower seal carrier (Figure 1); and a cam member 20 (figure 1) operatively connected to the lifter member, the cam 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 1-27, 46 and 47 are allowed.
Claims 30 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J VOLZ/Examiner, Art Unit 3733